UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
GRACIE DAVIS,                             )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )             Civil Action No. 13-1349 (ESH)
                                          )
UNITED STATES, et al.                     )
                                          )
      Defendants.                         )
_________________________________________ )



                                         ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that defendant’s motion to dismiss [ECF No. 5] is GRANTED and plaintiff’s

motion for a temporary restraining order is DENIED.




                                                              /s/
                                                 ELLEN SEGAL HUVELLE
                                                 United States District Judge

DATE: January 10, 2014